Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com October 21, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Energy Edge Technologies Corporation Bridgewater, NJ 08807 To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the incorporation by reference in the Form S-8, Registration Statement under the Securities Act of 1933, filed by Energy Edge Technologies Corporation of our report dated April 11, 2011, relating to the financial statements of Energy Edge Technologies Corporation as of and for the years ending December 31, 2010 and 2009. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan
